 Case 2:19-cv-05397-JFW-JPR Document 133 Filed 10/30/19 Page 1 of 4 Page ID #:1534



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     JOHN J. LULEJIAN (Cal. Bar No. 186783)
4    Assistant United States Attorney
          1200 United States Courthouse
5         312 North Spring Street
          Los Angeles, California 90012
6         Telephone: (213) 894-0721
          Facsimile: (213) 894-0141
7         E-mail:     John.Lulejian@usdoj.gov

8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9

10                         UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              No. 2:19-CV-5397 JFW (JPR)

13            Plaintiff,                    UNITED STATES’ OPPOSITION TO
                                            RELATOR’S EX PARTE APPLICATION TO
14                  v.                      CONTINUE EXTRADITION HEARING AND
                                            BRIEFING SCHEDULE
15   CHRISTOPHER PHILIP AHN

16            A Fugitive from the           [Assigned to the Honorable
              Government of the              Jean P. Rosenbluth, United States
17            Kingdom of Spain.              Magistrate Judge]

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney John J. Lulejian,
22   hereby files its Opposition to Relator’s Ex Parte Application to
23   Continue Extradition Hearing and Briefing Schedule (Docket No. 132).
24   \\
25   \\
26   \\
27   \\
28   \\
 Case 2:19-cv-05397-JFW-JPR Document 133 Filed 10/30/19 Page 2 of 4 Page ID #:1535



1         This opposition is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4    Dated: October 30, 2019             Respectfully submitted,

5                                        NICOLA T. HANNA
                                         United States Attorney
6
                                         PATRICK R. FITZGERALD
7                                        Assistant United States Attorney
                                         Chief, National Security Division
8

9                                        /s/ John J. Lulejian
                                         JOHN J. LULEJIAN
10                                       Assistant United States Attorney

11                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
 Case 2:19-cv-05397-JFW-JPR Document 133 Filed 10/30/19 Page 3 of 4 Page ID #:1536



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2         The United States is available for an extradition hearing on

3    May 8, 2020, but opposes the requested continuance for the following

4    reasons.

5         First, since the February 22, 2019, attack on the North Korean

6    Embassy in Madrid, the Kingdom of Spain (“Spain”) promptly has

7    charged CHRISTOPHER PHILLIP AHN (“AHN”), and submitted a request for

8    the provisional arrest a view toward extradition, a formal request

9    for extradition, and supplemental documentation supporting that

10   request to the United States.     The speed in which Spain charged AHN

11   and sought his extradition reveals Spain’s desire to begin to

12   prosecute him for the crimes he allegedly committed in that nation.

13   The requested continuance will delay and hamper that prosecution,

14   should this Court certify AHN as extraditable.

15        Second, while AHN claims that he needs additional time to

16   conduct a fact investigation, he does not say how that investigation

17   will yield evidence admissible at the extradition hearing.          He also

18   states that he needs to translate “voluminous documents from Korean

19   or Spanish to English,” but does not enumerate how these documents

20   are relevant to extradition.     The Ninth Circuit has placed

21   significant limits on what evidence a relator may introduce at an

22   extradition hearing, and has prohibited the introduction of evidence

23   that would lead to evidentiary disputes and convert the extradition

24   hearing into a full-scale trial.      See Santos v. Thomas, 830 F.3d 987,

25   992 (9th Cir. 2016) (en banc); Barapind v. Enomoto, 400 F.3d 744, 749

26   (9th Cir. 2005) (en banc); Hooker v. Klein, 573 F.2d 1360, 1368 (9th

27   Cir. 1978).   Further, with respect to the multiple experts AHN has

28   retained, it is not evident what opinions they can offer that are
 Case 2:19-cv-05397-JFW-JPR Document 133 Filed 10/30/19 Page 4 of 4 Page ID #:1537



1    relevant to the extradition hearing.      The Court does not need experts

2    or their opinions to evaluate the facts submitted by Spain to

3    determine whether there is probable cause.       Further, pursuant to the

4    well-established Rule of Non-Inquiry, this Court need not resolve

5    issues relating to the interpretation of Spanish law.         See Sainez v.

6    Venables, 588 F.3d 713, 717 (9th Cir. 2009); Emami v. United States

7    Dist. Court, 834 F.2d 1444, 1449 (9th Cir. 1997).        To the extent that

8    any of the additional information that AHN seeks to develop relates

9    to proof of guilt of the charges levied in Spain, the appropriate

10   forum to litigate those issues is in the Spanish courts.

11        Finally, many of the issues that AHN has raised and purports to

12   raise, particularly those involving humanitarian concerns and the

13   United States’ relationship with North Korea, are not relevant for

14   the extradition hearing.    Those issues are reserved for the Executive

15   Branch, and AHN may raise them with the Secretary of State, should

16   this Court certify him as extraditable.

17        Accordingly, the United States respectfully requests that the

18   Court deny AHN’s application for a continuance and keep the current

19   extradition hearing date and briefing schedule.

20

21

22

23

24

25

26

27

28

                                           2
